NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EDWARD C. TIDWELL,                              No. 17-16286

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00009-WHA

 v.
                                                MEMORANDUM*
JPMC SPECIALTY MORTGAGE LLC,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Edward C. Tidwell appeals pro se from the district court’s order denying his

motion to withdraw the voluntary dismissal with prejudice of his bankruptcy

appeal. We have jurisdiction under 28 U.S.C. §§ 158(d) and 1291. We may affirm

on any ground supported by the record, Shanks v. Dressel, 540 F.3d 1082, 1086


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2008), and we affirm.

       Denial of Tidwell’s motion to withdraw the notice of voluntary dismissal

with prejudice was proper because, upon filing of the notice of voluntary dismissal,

the district court was required to dismiss the appeal. See Fed. R. Bankr. P. 8023

(“The clerk of the district court . . . must dismiss an appeal if the parties file a

signed dismissal agreement specifying how costs are to be paid and pay any fees

that are due.”); cf. Am. Soccer Co. v. Score First Enters., 187 F.3d 1108, 1109-12

(9th Cir. 1999) (reviewing de novo and concluding that a voluntary dismissal under

Fed. R. Civ. P. 41(a)(1) takes effect without court order and cannot be vacated by

the district court).

       Because we affirm the district court’s order denying Tidwell’s motion to

withdraw the notice of voluntary dismissal of his bankruptcy appeal, we do not

consider Tidwell’s arguments challenging the bankruptcy court’s order.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       All pending requests and motions are denied.

       AFFIRMED.

                                            2                                      17-16286